PER CURIAM.
Plaintiff appeals the dismissal following an evidentiary hearing of his complaint against the Unsatisfied Claim and Judgment Fund for automobile accident non-economic damages. The complaint was dismissed based upon the trial judge’s conclusion that, at the time of the accident, he was not a “qualified person” as required by N.J.S.A. 39:6-62. On appeal, plaintiff contends:
POINT I: THE TRIAL COURT DISREGARDED THE STATUTORY LANGUAGE IN FINDING THAT THE PLAINTIFF WAS NOT ENTITLED TO COMPENSATION FROM THE UNSATISFIED CLAIM AND JUDGMENT FUND.
POINT II: THE TRIAL COURT IGNORED EXISTING CASELAW IN DETERMINING THE PLAINTIFF WAS NOT A RESIDENT OF NEW JERSEY.
*176POINT III: THE PLAINTIFF WAS DENIED EQUAL PROTECTION UNDER THE LAW WHEN THE COURT RULED HE WAS NOT A RESIDENT OF NEW JERSEY.
We have considered these contentions and reject them. We affirm for the reasons set forth by Judge Jamie S. Perri whose written opinion is reported at 376 N.J.Super. 223, 869 A.2d 969 (Law Div.2005).
Affirmed.